                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

MATTHEW DICKSON and JENNIFER
DICKSON, each individually and on
behalf of all others similarly situated                                              PLAINTIFFS

v.                                    No. 5:16-CV-05027

GOSPEL FOR ASIA, INC.; GOSPEL FOR
ASIA-INTERNATIONAL; K.P. YOHANNAN;
GISELA PUNNOSE; DANIEL PUNNOSE;
DAVID CARROLL; and PAT EMERICK                                                    DEFENDANTS

                                    OPINION AND ORDER

       On January 18, 2017 the Court entered an opinion and order (Doc. 39) denying Defendants’

motions to compel arbitration and dismiss the case. The Court found that because the arbitration

agreements lacked mutuality of obligation and the dispute was outside the scope of those

agreements, arbitration should not be compelled. The Court then addressed the motions to dismiss

and denied them on the merits.

       Defendants appealed, and the matter was stayed during the pendency of the appeal. On

November 27, 2018, the mandate (Doc. 55) of the Eighth Circuit Court of Appeals was entered on

the docket. The Court of Appeals reversed this Court, finding that mutuality of obligation existed

and the dispute was within the scope of the arbitration agreements. The Court of Appeals also

remanded for further proceedings.

       No further proceedings are necessary. As the Court of Appeals has determined that binding

arbitration agreements exist and the parties’ disagreement falls within the scope of those

agreements, arbitration must be compelled. Because the arbitration agreement controls the entirety

of the dispute, the weight of authority supports dismissal of the action following entry of an order

compelling arbitration. See Green v. SuperShuttle Int’l, Inc., 653 F.3d 766, 769–70 (holding that

                                                 1
under a judicially-created exception to section 3 of the Federal Arbitration Act, a court may, in its

discretion, dismiss an action in favor of arbitration where it is clear that the entire controversy will

be resolved by arbitration); accord Choice Hotels Int’l, Inc. v. BSR Tropicana Resort, Inc., 252

F.3d 707, 709–10 (4th Cir. 2001); Alford v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1163 (5th

Cir. 1992); Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638 (9th Cir. 1988).

       IT IS THEREFORE ORDERED that the motion (Doc. 23) to compel arbitration and stay

is GRANTED IN PART AND DENIED IN PART. The motion is GRANTED insofar as the

parties are ORDERED to engage in final and binding arbitration in accordance with the rules and

procedures set forth in the Uniform Arbitration Act. 1 The motion is DENIED insofar as no stay

will be entered.

       IT IS FURTHER ORDERED that the motions (Docs. 25 and 27) to dismiss are DENIED

AS MOOT.

       IT IS FURTHER ORDERED that this case is DISMISSED WITHOUT PREJUDICE.

Judgment will be entered accordingly.

       IT IS SO ORDERED this 28th day of November, 2018.


                                                               /s/P. K. Holmes, ΙΙΙ
                                                               P.K. HOLMES, III
                                                               CHIEF U.S. DISTRICT JUDGE




       1
         The Court previously determined that the reference in the arbitration agreements to the
“Unified Arbitration Act” (Doc. 23-1, pp. 7, 10, 13) is clearly a scrivener’s error.
                                                   2
